Citation Nr: 0006921	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  94-25 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
20 percent for recurrent left shoulder dislocation with 
anterior labrum tear.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
April 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

It is necessary to clarify the procedural status of this 
case.  Prior decisions, including a November 1985 Board 
decision, denied service connection for a left shoulder 
disorder.  In November 1988, the veteran again requested 
service connection for this condition.  After a December 1989 
rating decision did not reopen the claim, he appealed that 
decision to the Board.  In June 1991, the Board concluded 
that new and material evidence had been submitted to reopen 
this claim and granted service connection for residuals of 
left shoulder dislocation.  The August 1991 rating decision 
now on appeal then implemented the Board's decision and 
granted service connection for a left shoulder disorder as of 
November 17, 1988, date of receipt of the veteran's reopened 
claim.  The veteran was assigned a 20 percent disability 
rating for this condition, with which he has disagreed.  In 
September 1993, the veteran filed a claim for TDIU, which was 
denied in an October 1993 rating decision, and he has also 
appealed that denial. 

In June 1997, the Board remanded these claims for additional 
evidentiary development.  That decision denied as not well 
grounded a claim for service connection for bilateral 
essential tremor of the upper extremities and an earlier 
effective date for service connection for the left shoulder 
disorder.  The RO complied with the Board's Remand 
instructions, and these claims are ready for appellate 
disposition.

The Board notes that the veteran's representative presented 
written argument to the Board in February 2000 as to the 
issues of entitlement to service connection for essential 
tremor of the upper extremities and entitlement to an earlier 
effective date for the grant of service connection for the 
veteran's left shoulder disorder.  The June 1997 Board 
decision denied these claims.  It is unclear whether it was 
the representative's intention to specifically file such 
claims again.  The veteran is hereby advised of the need to 
file formal claims with the RO if he wishes to reopen either 
of these claims.


FINDINGS OF FACT

1.  The veteran is left-handed; therefore, his left arm is 
his major upper extremity.

2.  The veteran's left shoulder condition is manifested by 
subjective complaints of pain, especially with motion, and 
clinically by moderate limitation of arm motion, resulting in 
a slight to moderate level of functional loss.

4.  The veteran's only service-connected disability is his 
left shoulder disorder, evaluated as 20 percent disabling and 
that evaluation does not meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.  

5.  The veteran has a high school education and a pesticide 
license.  His primary work experience has been grounds and 
landscape maintenance, and he has not worked since 
approximately 1986. 

6.  The evidence does not show that the veteran's service-
connected condition is of such severity as to preclude 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for the veteran's recurrent left shoulder dislocation 
with anterior labrum tear are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 
4.40, 4.45, and 4.71a, Diagnostic Code 5202 (1999). 

2.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met, and 
there is no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340 and 4.16(a) and (b) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Higher rating for left shoulder disorder

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his left shoulder disorder.  Therefore, his claim 
continues to be well grounded as long as the rating schedule 
provides a higher rating for the service-connected condition.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations.  There is no evidence indicating that there has 
been a material change in the severity of the veteran's left 
shoulder disorder since he was examined in 1999, and 
sufficient evidence is of record to rate the service-
connected disability properly.  There is no indication of 
private or VA treatment records that the RO failed to obtain.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The veteran has disagreed with the original disability rating 
assigned for the left shoulder disorder.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id. at 
126.  With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

The 1991 rating decision that granted service connection for 
this condition considered all the evidence of record in 
assigning the original disability rating.  The RO did not 
limit its consideration to only the recent medical evidence 
of record, and did not therefore violate the principle of 
Fenderson.  The veteran has been provided appropriate notice 
of the pertinent laws and regulations and has had his claim 
of disagreement with the original rating properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  Since 
this claim is on appeal from the initial rating assigned from 
1988, all evidence from 1988 to the present must be 
considered in determining the appropriate evaluation for the 
veteran's left shoulder disorder, including consideration of 
whether staged ratings are appropriate.
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (1999).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement.  38 C.F.R. § 4.45(f) 
(1999).

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5202, at 20 percent.  The veteran's service-connected 
disorder is recurrent left shoulder dislocation with anterior 
labrum tear, and this condition does not have a specific 
diagnostic code.  When a veteran is diagnosed with an 
unlisted disease, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20 and 4.27 (1999).  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  38 C.F.R. § 4.27 (1999).  In this case, the 
veteran's residuals from the inservice dislocation of the 
left shoulder are rated analogous to impairment of the 
humerus under Diagnostic Code 5202.  The evidence shows that 
he is left-handed; therefore, his left arm condition is rated 
as impairment of the major upper extremity.

The current 20 percent rating under Diagnostic Code 5202 
required either:  (a) recurrent dislocation of the humerus at 
the scapulohumeral joint with infrequent episodes and 
guarding of movement only at shoulder level, or (b) malunion 
of the humerus with moderate deformity.  In order to warrant 
a 30 percent disability rating under Diagnostic Code 5202 for 
the major upper extremity, the evidence would need to show 
either:  (a) recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements, or (b) malunion of the humerus with marked 
deformity.  A 50 percent rating requires fibrous union of the 
humerus.  A 60 percent rating requires nonunion of the 
humerus (false flail joint).  An 80 percent rating requires 
loss of the head of the humerus (flail shoulder). 

The veteran does not experience frequent episodes of 
dislocation of the left shoulder.  According to his 
statements, the last time he dislocated the left shoulder was 
more than 20 years ago, either in 1978 or 1979.  There has 
not been a diagnosis of malunion, nonunion, or fibrous union 
of the humerus.  Examinations have shown no deformity of the 
left shoulder.  No medical professional has ever indicated 
that the veteran guards all his left arm movements.  
Therefore, the criteria for a disability rating higher than 
20 percent have clearly not been met under Diagnostic Code 
5202. 

Diagnostic Code 5201 for limitation of arm motion is also 
potentially applicable to the veteran's service-connected 
disability.  A 20 percent evaluation requires limitation of 
motion of the major arm at the shoulder level.  A 30 percent 
evaluation requires limitation of motion of the major arm 
midway between the side and shoulder level.  A 40 percent 
evaluation requires limitation of motion of the major arm to 
25 degrees from the side.  The regulations define normal 
range of motion for the shoulder as forward flexion from zero 
to 180 degrees, abduction from zero to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
38 C.F.R. § 4.71 (1999).  With forward elevation (flexion) 
and abduction, range of motion for the arm is from the side 
of the body (zero degrees) to above the head (180 degrees) 
with the mid-point of 90 degrees where the arm is held 
straight out from the shoulder.  Id.  With external rotation, 
range of motion for the arm is from the shoulder level (zero 
degrees) to in line with the side of the head (90 degrees).  
Id.  With internal rotation, range of motion for the arm is 
from the shoulder level (zero degrees) to in line with the 
side of the torso (90 degrees).  Id.  

The Board has reviewed every range of motion finding from 
1988 to the present.  Several records have noted full range 
of left shoulder motion.  The most limitation of motion 
during this time period was shown on the 1999 VA examination.  
At that time, the veteran had forward flexion to 105 degrees, 
abduction to 92 degrees, external rotation to 50 degrees, and 
internal rotation to 56 degrees.  However, none of these 
findings show that the criteria for a disability rating 
higher than 20 percent are met.  At no time has the veteran 
had limitation of left arm motion to 25 degrees from the 
side.  The most limitation of elevation and abduction for the 
veteran's left arm has been slightly above shoulder level.  
External rotation is also above shoulder level.  Internal 
rotation is limited at 56 degrees, but that is not midway 
between the side and shoulder level (i.e., 45 degrees).  
Therefore, the criteria for a disability rating higher than 
20 percent have clearly not been met under Diagnostic Code 
5201. 

The veteran's complaints concerning his left shoulder 
disorder are constant pain, even without use, weakness, and 
decreased grip strength.  However, despite his complaints, 
his actual functional impairment due to his service-connected 
left shoulder disorder is not shown to be more than moderate.  
There is no evidence of muscle wasting, which indicates that 
the veteran continues to use the left shoulder muscles in a 
normal fashion, even though he alleges that he cannot use the 
left arm at all.  There have been no findings of instability 
or dislocation of the left shoulder.  It is questionable 
whether any weakness of the left arm is a residual of the 
prior dislocations.  For example, Dr. Maloney indicated in 
1991 that the veteran had decreased motor skills in the left 
hand, but motor skills for the left upper extremity were 
normal, and a diagnosis of carpal tunnel syndrome was 
rendered.  Dr. Patton indicated in 1997 that the veteran had 
normal strength in the left arm, a finding supported by the 
lack of muscle atrophy upon VA examination in 1999.

Also, a videocassette tape recording was received at the 
Board after the case was certified for appeal  However, in an 
accompanying notarized letter the veteran indicated that the 
recording had been made one-week prior to the letter (which 
was dated February 28, 2000) and showed "the deterioration 
of my condition which has left me unable to write, work and 
now eat without severe tremor problems.  I am a left-handed 
veteran and it is causing me tremendous difficulties."  
Moreover, in the accompanying notarized letter the veteran 
stated that he was "waiving regional office consideration."  
The Board has viewed the videocassette tape recording which 
depicts the veteran eating a bowl of cereal and demonstrates 
that he has a significant left upper extremity tremor.  It 
also shows that for a few moments he tried to use his right 
hand and it appears that he had a tremor of the right upper 
extremity, although not as great as the tremor of the left 
upper extremity.  

Nevertheless, it is again noted that service connection for a 
bilateral essential tremor of the upper extremities was 
denied, as not well grounded, in the June 1997 Board 
decision.  Thus, impairment stemming from a tremor of the 
left upper extremity may not be considered in determining the 
evaluation for the service-connected residuals of recurrent 
left shoulder dislocation with anterior labrum tear (nor in 
adjudicating the claim for a total rating, inasmuch as only 
impairment from service-connected disability may be 
considered).  

Accordingly, the 20 percent disability rating for the 
veteran's disability is appropriate.  In this case, the 20 
percent disability rating adequately compensates for any 
functional loss the veteran has that is attributable to his 
service-connected left shoulder condition, as opposed to his 
nonservice-connected disorders such as essential tremor, 
carpal tunnel syndrome, etc.  The veteran's current 
limitation of left arm motion and level of functional loss do 
not approximate the level of disability that would result 
from the criteria described above for a higher rating under 
Diagnostic Codes 5201 or 5202. 

The veteran has reported left arm/shoulder pain, especially 
with motion.  While the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not provide a separate rating for pain in this 
case.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The 
veteran certainly experiences some functional loss as a 
result of his left shoulder condition.  However, in this 
case, the 20 percent disability rating adequately compensates 
the veteran for his pain and for any functional loss that he 
may experience during flare-ups.  The objective medical 
evidence does not create a reasonable doubt regarding the 
level of his left shoulder disability.  There are no findings 
indicative of a severe left shoulder disorder such as 
frequent dislocations, muscle atrophy, increased limitation 
of arm motion, etc.  Therefore, a disability rating higher 
than 20 percent is not warranted.  

Moreover, it is the intention of the schedule to compensate 
for impairment in earning capacity due to a service-connected 
disability.  In this case, the evidence does not show that 
the veteran's service-connected left shoulder disorder has 
ever interfered with his earning capacity.  The fact remains 
that he was employed in positions requiring physical activity 
for more than 40 years after his military service, despite 
his left shoulder condition and the alleged dislocations he 
suffered during that time period.  As discussed in more 
detail below, the veteran's statements indicate that he is 
currently unable to obtain employment due to disorders other 
than his service-connected left shoulder condition.  He has 
stated that he could no longer work in his former profession 
(golf course maintenance) because of inability to be outside 
due to anhidrosis and inability to perform tasks such as 
writing, gripping, etc., due to essential tremor.  The 
medical evidence indicates that his essential tremor is a 
condition separate from any residuals from recurrent left 
shoulder dislocations, even though it also affects 
functioning of his left arm.  He has been denied service 
connection for essential tremor.  

The Board has considered all other potentially applicable 
diagnostic codes, as discussed above.  The medical evidence 
does not show a diagnosis of ankylosis of the scapulohumeral 
articulation (the scapula and humerus move as one piece), so 
application of Diagnostic Code 5200 is not warranted.  There 
are also no findings of impairment of the clavicle or 
scapula, so application of Diagnostic Code 5203 is not 
warranted. 

B.  TDIU

The veteran has submitted statements in which he claimed that 
he could not work because of his service-connected disorder.  
These statements constitute a well-grounded claim for a total 
rating for compensation purposes based on individual 
unemployability under 38 U.S.C.A. § 5107(a).  See Stanton v. 
Brown, 5 Vet. App. 563, 570 (1993) (where appellant stated 
that he could no longer seek or maintain employment in 
letters and testimony, he presented a well-grounded claim for 
a total disability rating under section 4.16(b)).  For the 
same reasons as discussed above, VA has fulfilled its duty to 
assist the veteran in developing this claim, and sufficient 
evidence is of record to evaluate this claim properly.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a) (1999).  However, if there is only one 
such disability, it shall be ratable at 60 percent or more, 
and, if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1999).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran has a high school education.  He indicated on his 
TDIU claim that he also has a pesticide license.  His primary 
work experience has been in grounds and landscape 
maintenance, and he has not worked since approximately 1986.

The veteran maintains that he is unable to work due to his 
left shoulder disorder.  That is his only service-connected 
disability, and it is rated as 20 percent disabling.  
Therefore, since his combined disability rating is 20 
percent, he does not meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (1999).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b) (1999).  The rating board did not refer 
this case for extra-schedular consideration.

Even if the veteran is unable to return to work in grounds 
maintenance, as he maintains, he is not unemployable due to 
his service-connected disability.  There is no indication in 
the record that his service-connected left shoulder 
disability has significantly affected his physical 
capabilities.  He does not regularly receive outpatient 
treatment for his service-connected disorder, which indicates 
that it is not so disabling to him that he requires extensive 
treatment.  None of the VA records for treatment since 1988 
showed treatment for his service-connected left shoulder 
disorder, and the private records only showed some treatment 
in 1991 (Dr. Maloney and Blue Ridge Clinic) and 1997 (Blue 
Ridge Clinic and Dr. Patton).  He has never been hospitalized 
for the service-connected left shoulder disorder. 

The veteran's service-connected left shoulder condition may 
affect his ability to use his left arm to some degree, but 
there is no evidence that he is unable to perform light or 
medium duty work, or some other type of substantially gainful 
employment.  Despite the recurrent dislocations of the left 
shoulder that he allegedly experienced between 1946 and 1979, 
he was able to consistently maintain employment.  The 
objective evidence as to the severity of his left shoulder 
condition does not show that it would prevent him from 
performing physical tasks.   

There is no medical evidence showing that the veteran's 
service-connected left shoulder condition is of such severity 
as to preclude gainful employment.  In Van Hoose, the Court 
noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there is simply no evidence of unusual or exceptional 
circumstances to warrant referral for extra-schedular 
consideration of a total disability rating based on the 
veteran's service-connected disorder.  No medical 
professional has ever indicated that the residuals of the 
veteran's left shoulder dislocations have rendered him 
unemployable.  The evidence shows that despite the veteran's 
service-connected disorder and the accompanying 
symptomatology, he was able to work productively for 
approximately 40 years after his discharge from service.  His 
employment included many years in grounds and landscape 
maintenance, which clearly involved physical activity and use 
of his left arm. 

In fact, the veteran's own statements conclusively establish 
that it is his nonservice-connected conditions that affect 
his employability.  On his claim for TDIU, he indicated that 
the disability that prevented him from working was tremor in 
the left hand with inability to write.  On his November 1992 
substantive appeal concerning his left shoulder condition, he 
stated that he had lost his job as a golf course 
superintendent because he could no longer write and perform 
budgeting.  On his February 1994 substantive appeal 
concerning the denial of TDIU, he argued that he could not 
perform the tasks of working such as keeping records due to 
inability to write.  On his June 1994 substantive appeal, he 
stated that his essential tremor rendered him unemployable.  
Upon VA examination in 1999, the veteran stated that he left 
his last job as a superintendent at a golf course because it 
required writing, which he could no longer do due to tremor.  
Although he has argued that the essential tremor and 
resulting inability to write are a direct result of the 
inservice left shoulder dislocation, the Board has denied 
this claim.  The veteran has also indicated that he has 
anhidrosis as a result of prior heat/sunstrokes and that he 
is no longer able to work outdoors because of this condition.  
Therefore, the preponderance of the evidence is against 
finding that the veteran's service-connected disability alone 
makes him unemployable.

The veteran did submit letters concerning jobs he has applied 
for in support of his claim for unemployability.  However, 
these letters do not automatically lead to the conclusion 
that the veteran is unemployable.  It remains the Board's 
responsibility to assess the credibility and weight to be 
given to the evidence before it.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  None of the potential employers 
indicated that the veteran was not hired due to inability to 
complete the physical tasks of the job.  Although employer 
statements are certainly relevant, they have little probative 
value in light of the medical evidence of record, which shows 
that the veteran's service-connected condition is not severe.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned 20 percent disability evaluation, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorder or that he 
is incapable of performing the physical acts required by 
employment due solely to his service-connected disorder, even 
when his disability is assessed in the context of subjective 
factors such as his occupational background and level of 
education.  The Board concludes, therefore, that a total 
disability rating for compensation purposes based on 
individual unemployability is not warranted. 






ORDER

Entitlement to an initial disability rating higher than 20 
percent for recurrent left shoulder dislocation with anterior 
labrum tear is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) is 
denied.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

